Exhibit 10.4


THIRD AMENDMENT
TO THE IDAHO POWER COMPANY
EMPLOYEE SAVINGS PLAN


The Idaho Power Company Employee Savings Plan, amended and restated as of
January 1, 2016 (the "Plan") is amended regarding loan default and offset as set
forth below. This amendment shall be effective January 1, 2018.


Section 11.3 is amended in its entirety to read as follows:


“Other than for payments suspended during an authorized unpaid leave of absence,
if a Participant fails to make an installment payment on a loan when due, and
this failure continues for thirty (30) days, the loan will be treated as in
default. The Administrator will give the Participant written notice of the right
to cure the default by making up missed payments or repaying the loan in full.
If a failure to make an installment repayment is not cured by the end of the
calendar quarter following the calendar quarter in which the failure to make
payment occurs, the default will be final. The Plan is authorized to offset the
entire outstanding amount of the loan against the Participant’s Account at the
time the Participant experiences a distribution event pursuant to Section 7.1.
If a Participant experiences a default as described in this paragraph, that
Participant will be ineligible for any future loans from the Plan.”


IN WITNESS WHEREOF, the Employer has executed this Amendment this 26th day of
April, 2018.


IDAHO POWER COMPANY
Employer


By: /s/ Lonnie G. Krawl
Lonnie Krawl
Its: SVP of Administrative Services &
Chief Human Resources Officer    





